DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 29, 2021 has been entered.
 				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0325576 (Taniguchi).
Taniguchi discloses electronic devices inclusive of speakers and microphones having a diaphragm (meets applicants’ device with diaphragm), wherein the diaphragm is formed of an aromatic polymer film comprising polybiphenyl ether sulfone resin (A) and optionally a polyarylketone resin (B), said film having a thickness of from 50 to 150 µm, preferably at most 40 µm (meets applicants’ aromatic polymer layer (a) and overlaps thickness thereof) (e.g., abstract, [0003], [0047], [0053], [0067], examples, claims).  Furthermore, in order to control the workability and dust repellency, the diaphragm may be further coated with a metal film by vapor deposition, sputtering or lamination [0045].
In essence, Taniguchi differs from the present claims 1, 4, 11 and 13 in not expressly exemplifying a metallized diaphragm embodiment per [0045] having an aromatic polymer film thickness and a metal film thickness falling fall within the respective thicknesses presently claimed.  With respect to the aromatic polymer film thickness, it would have been within the scope of Taniguchi’s inventive disclosure, and obvious to one having ordinary skill in the art, to suitably determine the appropriate thickness, within the disclosed 50 to 150 µm range, in accordance with the desired acoustic properties and tensile properties of the diaphragm and its intended application  That is, it would have been within the purview of one having ordinary skill in the art to modify the polymer film thickness within the range disclosed by Taniguchi because differences in film thickness do not support the patentability of subject matter encompassed by the In re Aller, 105 USPQ 233.  As to the metal film thickness, while Taniguchi does not expressly disclose the metal film thickness, it would have been within the purview of one having ordinary skill in the art to determine and select the appropriate thickness thereof (inclusive of those presently claimed) in accordance with the ultimate properties required, particularly in the production of diaphragms for small-sized devices.
As to claim 3 and 12, Taniguchi exemplifies PEEK.
	As to claim 5, Taniguchi expressly discloses aluminum films.
	
				   Response to Arguments
Applicant's arguments and amendments filed January 29, 2021 have been fully considered and are persuasive in overcoming the 35 USC 112 and 103 rejections over WO 2015/097206 Cojocaru and U.S. Research Disclosure (RD) 543027.  Accordingly, said rejections have been withdrawn. 
Conclusion		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765